Exhibit NEWS RELEASE Corporate Headquarters: Dorman Products, Inc. 3400 East Walnut Street Colmar, Pennsylvania 18915 Fax: (215) 997-8577 For Further Information Contact: Visit our Home Page: Mathias J. Barton, CFO www.dormanproducts.com (215) 997-1800 x 5132 E-mail: MBarton@dormanproducts.com Dorman Products, Inc. Reports Sales and Earnings for the Fourth Quarter and Year Ended December 26, 2009 Colmar, Pennsylvania (February 23, 2010) – Dorman Products, Inc. (NASDAQ:DORM) today announced financial results for the fourth quarter ended December 26, Revenues for the three months ended December 26, 2009 increased 20% over the prior year to $96.7 million from $80.7 million last year.For the year ended
